Case: 19-60136      Document: 00515440984         Page: 1    Date Filed: 06/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        June 4, 2020
                                    No. 19-60136                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


OSCAR RODRIGUEZ-CERVANTES,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 029 869


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Oscar Rodriguez-Cervantes, a native and citizen of Honduras, petitions
for review of an order of the Board of Immigration Appeals (BIA) denying his
motion to terminate his removal proceedings for lack of jurisdiction.
       In reliance on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Rodriguez-
Cervantes contends his Notice to Appear (NTA) was defective, thereby
depriving the immigration court of jurisdiction, because it did not state the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60136    Document: 00515440984    Page: 2   Date Filed: 06/04/2020


                                No. 19-60136

date and time of his removal proceedings. Our court, however, has rejected
this jurisdictional challenge and determined Pereira is limited to the context
of the stop-time rule in removal proceedings. See Pierre-Paul v. Barr, 930 F.3d
684, 689-90 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020)
(No. 19-779); see also Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th
Cir. 2018), cert. denied, 139 S. Ct. 2767 (2019). Rodriguez-Cervantes’s NTA
was not defective because it detailed the nature of the removal proceedings,
stated their legal basis, and warned about the possibility of in absentia
removal; any alleged defect, moreover, would have been cured because
Rodriguez-Cervantes was issued a later notice of hearing that included the
date and time of his removal proceedings. See Pierre-Paul, 930 F.3d at 690-91.
      We need not decide whether Matter of Bermudez-Cota, 27 I. & N. Dec.
441 (BIA 2018), is entitled to deference under Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984), or Auer v. Robbins, 519
U.S. 452 (1997), because, in decisions such as Mauricio-Benitez and Pierre-
Paul, this court reached essentially the same conclusion as the BIA regarding
the limited reach of Pereira without applying Chevron or Auer deference. See
Bustamante-Barrera v. Gonzales, 447 F.3d 388, 394 (5th Cir. 2006).
      Accordingly, the petition for review is DENIED.




                                      2